DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

The application has been amended as follows: 

Claims 3-6 are cancelled.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach the fixing portion includes a fixing hole portion configured to fix a distal end of the optical fiber such that the distal end is insertable on a same axis; the mounting portion includes a terminal portion configured to electrically mount the light emitting device so that positioning of the light emitting device is possible in a plane vertical to a direction of the axis; and in the mounting substrate, a through hole is integrally formed, the through hole being formed thinner than an outer diameter of the optical fiber, coaxially communicating with the fixing hole portion, and penetrating to the mounting portion side; an optical axis of the light emitting device is coaxial with a central axis of the optical fiber; and the light emitting device is mounted on the mounting portion with the terminal portion as a positioning reference.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20200100664 is in related field of invention but it does not teach the specifics set forth by the current application.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK